IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: CONDEMNATION BY THE             : No. 419 MAL 2017
PENNSYLVANIA TURNPIKE                  :
COMMISSION OF PROPERTY LOCATED         :
IN THE TOWNSHIP OF BRISTOL,            : Petition for Allowance of Appeal from
BUCKS COUNTY, COMMONWEALTH OF          : the Order of the Commonwealth Court
PENNSYLVANIA FOR THE I-95              :
INTERCHANGE PROJECT (PARCEL ID         :
NO. 05-020-048) THE PENNSYLVANIA       :
TURNPIKE COMMISSION                    :
                                       :
                                       :
            v.                         :
                                       :
                                       :
ORANGE HILL, INC. AND                  :
MARTIN/PETRONE, L.P.,                  :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.